The court erred in holding judgment of the Justice Court not to be final, and in dismissing the appeal on that ground, because the aggregate amount of appellee's counterclaim exceeded $200 and was not therefore within the jurisdiction of the Justice Court, notwithstanding his attempt to offset appellant's *Page 364 
claim with enough of the counterclaim to reduce the amount for which appellee sought judgment and execution below $200. Gimbel v. Gomprecht, 35 S.W. Rep., 470; Cain v. Culbreath, 35 S.W. Rep., 809; Miller v. Newbaur, 61 S.W. Rep., 974. The Justice Court judgment denied appellant any recovery, and as it thus disposed of the only issue of which that court had jurisdiction it was appealable, though it took no notice of the counterclaim.
Reversed and remanded.